DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.

Specification
The disclosure is objected to because of the following informalities:
The specification uses both reference numerals “1-20” (see page 9) and “1 (20)” (page 12) to refer to a first connecting piece, whereas the drawings only use “20” (Fig. 3). The specification should be amended to more consistently refer to the connecting piece.
The specification similarly uses both reference numerals “2-25” (see page 9) and “2 (25)” (page 12) to refer to a first connecting piece, whereas the drawings only use “25” (Fig. 3). The specification should be amended to more consistently refer to the connecting piece.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rivet blowing mechanism” in claim 1 (e.g. comprising an air pipe fast connector (26), a valve core (27), valve body (28), pipe clamp (29), sealing rings (31), rivet placement pipe (32), floating connector (33), and an air cylinder (34) - see page 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities:
Related to the specification objection above, claim 2 recites “connecting piece 1 (20)” and “connecting piece 2 (25)”. Referring to MPEP 608.01(m), reference characters used in the claims should be enclosed within parentheses. Thus, the “1” and “2” are not enclosed. The claims should be amended accordingly and consistently with the specification and drawings. The examiner recommends reciting, for example, a --first connecting piece (20)-- and a --a second connecting piece (25)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the rivet feeding tube" in line 2, “the cover plate” in lines 2-3, and “the pneumatic sliding table” in line 4. There is insufficient antecedent basis for these limitations in the claim. It appears that claim 3 should instead depend from claim 2 rather than claim 1 (if this change is made, claim 15 should be cancelled as it would be identical to amended claim 3).
Claim 6 recites the limitation "the rivet feeding tube" in line 7. There is insufficient antecedent basis for this limitation in the claim, noting that this is established in claim 2.
Claim 8 recites the limitation " the transparent disk-shaped acrylic plate " in line 6. There is insufficient antecedent basis for this limitation in the claim, noting that the acrylic plate was not previously established as being transparent and disk-shaped. The examiner recommends simply omitting “transparent disk-shaped”.
Claim 17 similarly recites the limitation " the transparent disk-shaped acrylic plate " in line 6. There is insufficient antecedent basis for this limitation in the claim, noting that the acrylic plate was not previously established as being transparent and disk-shaped. The examiner recommends simply omitting “transparent disk-shaped”.
The remaining claims are rejected by virtue of their dependency on a claim discussed above.

Allowable Subject Matter
Claims 1, 2, 5, 9, 15, and 16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art generally fails to disclose or reasonably teach all aspects of the claimed invention,
The examiner has obtained a translation of the NPL document "A Robot Rivet Feeding System for Automatic Drilling and Riveting” cited in the International Search Report filed 4/27/2021. The reference discloses a system sharing some features with the claimed invention, such as a robot with a multi-function end effector having camera and two suction devices for grasping rivets, multiple rivet holding trays (particularly in what appears to be a 5x7 array as per claim 9), and a host computer. However, the reference lacks substantial claim features such as any details of the rivet blowing mechanism, a detection disk, a valve group, and the end effector having a laser displacement sensor, spring, and mixing rod in the arrangement claimed.
CN109290506, also cited in the ISR, discloses an industrial robot 5, a multi-function (grasping and vision) end effector (7) with a flange [0052] on which the end effector is attached and binocular cameras, a rivet blowing mechanism 8, a control cabinet 2, a frame (base 1), and a rivet holding tray (3 or 6). However, the rivet blowing mechanism is not disclosed in detail, nothing that can reasonably be called “detection disk”, and there is no vacuum generator, valve group, or computer, and the end effector lacks laser a displacement sensor, spring, mixing rod, or vacuum nozzle.
U.S. PGPub 2019/0291171 (equivalent to WO2017194749, cited in the ISR) uses a finger-style gripper rather than a vacuum gripper, and the optical system (10) arranged at a fixed location exterior to the robot rather than using a camera on the end effector. The reference also lacks a blowing mechanism, a laser, a spring and mixing rod, CCD camera, vacuum, and valve group.
U.S. PGPub 2013/0085605 discloses a robotic sorting system that receives articles in a tray/basket, the end effector scans them using a laser and a camera, the system determines a distance/orientation of the articles, moves them, and then ultimately passes them on to next processing step. While the system is somewhat similar in function to the claimed system, it also lacks a detection disk, a rivet blowing mechanism, and a spring and mixing rod on the end effector, among various other constructional details.
U.S. PGPubs 2020/0282449 and 2020/0108438 disclose a robotic rivet supply unit where spiral rivet conveyors feed diverse rivets to a pick-up location, where the rivets are checked optically and then picked-up and transferred by a robot arm to a storage location. However, the end effector lacks all features as claimed (camera, vacuum/suction, spring/rod, laser), and camera is separately mounted at a fixed location exterior to the end effector. The system also lacks a blowing mechanism.

For the purposes of future rejoinder of claims 10-14, the examiner makes the following suggestions for amendments:
Claim 10:
In line 2, “a robot” should eb amended to recite --the robot--.
In lines 3-7, the limitation “, and the automatic rivet placement system is composed of an industrial robot (1), a multi-functional end effector (2), a cover plate component (3), a rivet blowing mechanism (4), a detection disk (5), a vacuum generator (6), a valve group (7), a control cabinet (8), a frame (9), a rivet holding tray (10) and an industrial personal computer (11); and” should be replaced with --of claim 1--.
In step b, “pick-up action” should be amended to recite -- pick-up action on the rivet--.
In step c, “determining a defective product” should be amended to recite --determining if the rivet is defective--.
In step d, “the received rivet to automatic drilling” should be amended to recite --the rivet to an automatic drilling--.
Claim 11:
In line 4, “an industrial” should be amended to recite --the industrial--.
In line 9, “the pose” should be amended to recite --a pose--.
In line 11, “an accurate” should be amended to recite --a more accurate--.
In line 13, “accurate” should be amended to recite --more accurate--.
In line 14, “a laser” should be amended to recite --the laser--.
On page 6, line 6, “a vacuum” should be amended to recite --the vacuum--.
Claim 12:
In line 3, “an industrial” should be amended to recite --the industrial--.
In line 3, “the rivet image” should be amended to recite --a rivet image--.
Claim 13:
In line 6, “rivet head” should be amended to recite --a rivet head--.
In line 8, “high pressure” should be amended to recite --pressurized--.
Claim 14:
In line 3, “laser” should be amended to recite --a laser--.
In line 4, “a laser” should be amended to recite --the laser--.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726